Title: From Alexander Hamilton to Staats Morris, 2 May 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir
            New York May 2. 1799
          
          Should you have with you a careful Officer to whom you can with safety entrust the command during your absence you can have leave of absence for a fortnight. should further permission be then indispensable, you will let me know & inform me of your reasons.
          with true consideration I am Sir Your obed Servt.
           Staats Morris
        